Exhibit 10.1

 

LOGO [g372864g57v02.jpg]    Purchase Order #9186G

 

Vendor:

Harro Hofliger Packaging Systems

350 S. Main St.

Suite 315

Doylestown, PA 18901

Contact: Joe Pistorius

Email: jpistorius@hofliger.com

Web: www.x-rates.com/calculator.html

 

Ship To:

Zosano Pharma Corporation

34790 Ardentech Court

Fremont, California 94555

US

Attn: Hayley Lewis, Room: 2114

Email: purchasing@zosanopharma.com

Web: www.zosanopharma.com

 

Bill To:

Zosano Pharma Corporation

34790 Ardentech Court

Fremont, California 94555

US

Email: purchasing@zosanopharma.com

 

Order Date: 5/23/18                                    Carrier: Best
Way                                    FOB: Ship
Point                            Terms: Net 30

        Agent: Scott Cosner, scosner@zosanopharma.com

 

     Quote    ETA    Delivery    Product No.    Item Description    Qty    U of
M    Tax     Price      Ext   1.    4853 -
5499/18_PR108313       Standard


Shipping

      ZCAPX M207 Commercial


Coating and Primary
Packaging Machine

   11,545,711    Dollars      5.3125 %    $ 1.00      $ 11,545,711.00           
                   

 

 

 

• Payment terms:

$1,500,000.00 upon order

$1,500,000.00 at 60 days after PO acceptance

25% after finalizing/approval of design

20% after completion of manufacturing of parts/at assembly start

20% after approval at manufacturer’s plant & before shipment

10% within 30 days at the latest after date of invoice, net

 

 

 

 

 

 

 

    Subtotal:      $ 11,545,711.00       

 

 

      Tax:      $ 613,365.90       

 

 

      Misc:      $ 0.00       

 

 

      Freight:      $ 0.00       

 

 

      Total:      $ 12,159,076.90       

 

 

 

Point Purchasing™ v4.5.10